DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
14. (Currently Amended) A fin field effect transistor (FinFET) device structure, comprising:
a fin structure formed over a substrate;
a gate structure formed across the fin structure, wherein the gate structure comprises a gate dielectric layer;
a first spacer formed on a sidewall of the gate structure;
a contact formed over the fin structure and adjacent to the gate structure, wherein the contact and the first spacer have an air gap therebetween; and
a mask layer formed over and in direct contact with the gate dielectric layer of the gate structure, the first spacer and the air gap, wherein a top surface of the first spacer is higher than an interface between the mask layer and the air gap, and the mask layer is a single layer, wherein the first spacer is in direct contact with the gate dielectric layer of the gate structure and the air gap.

Authorization for this examiner’s amendment was given in email communication with Dan McClure on 4/12/2021.
claims 17 & 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/06/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 14, 16-19, 21-23, 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 14, the prior art made of record does not disclose or suggest either alone or in combination “…..and a mask layer formed over and in direct contact with the gate dielectric layer of the gate structure, the first spacer and the air gap, wherein a top surface of the first spacer is higher wherein the first spacer is in direct contact with the sidewall of the gate dielectric layer of the gate structure and the air gap…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
HSU (Fig. 10) fails to disclose, “and a mask layer formed over and in direct contact with the gate dielectric layer of the gate structure” and “wherein the first spacer is in direct contact with the sidewall of the gate dielectric layer of the gate structure and the air gap” and hence fails to disclose above limitations as a whole.
With respect to claim 21, the prior art made of record does not disclose or suggest either alone or in combination “……and a contact formed over the fin structure and adjacent to the second spacer and the mask layer, wherein a topmost surface of the mask layer is level with a topmost surface of the contact…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Claim 21 is allowed in previous office action. HSU (Fig. 10) fails to disclose “wherein a topmost surface of the mask layer is level with a topmost surface of the contact” in combination with additional limitations as claimed.
With respect to claim 28, the prior art made of record does not disclose or suggest either alone or in combination “….and a top surface of the fin structure is exposed to the air gap; and a mask layer formed over the gate structure, the first spacer and the air gap, wherein a top portion of the first spacer is embedded in the mask layer….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
nd a top surface of the fin structure is exposed to the air gap” in combination with additional limitations as claimed.
Claims 16-19, 34 & 36 are allowed being dependent on claim 14.
Claims 22-23, 25-27 & 35 are allowed being dependent on claim 21.
Claims 29-33 are allowed being dependent on claim 28.
The closest prior of records are HSU (US 2019/0172752 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                             
                                                                                                                                                                                                      
/KHAJA AHMAD/Primary Examiner, Art Unit 2813